Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-19 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to a method and an apparatus for receiving, from an access point (AP), a frame comprising a multi-link configuration information element (IE) that indicates one or more enabled links as a subset of one or more supported links for a traffic identifier (TID) and transmits, to the AP, data over at least one of the one or more enabled links corresponding to the TID. 
Prior arts were found for the independent claims as follows:
Jinyoung Chun et al. (US 2018/0262315 A1)
Laurent Cariou et al. (US 2018/0092039 A1)
 	Chun discloses a method and device for an Access Point (AP) to transmit ACK/NACK signals for MU (Multi-User) transmission data of a plurality of stations (STA) in a wireless LAN (WLAN) system.
  	Cariou discloses an apparatus for implementing power control for a radio device that has multiple radio transceivers operating in different bands, including sub-bands of a single frequency band.
	Applicant uniquely claimed the below distinct features in independent claims 1 and 14 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:
 	A method, comprising: 
receiving, by an apparatus, from an access point (AP) a frame comprising a multi- link configuration information element (IE) that indicates one or more enabled links as a subset of one or more supported links for a traffic identifier (TID); and 
transmitting, by the apparatus, to the AP data over at least one of the one or more enabled links corresponding to the TID, 
wherein the frame comprises an association response frame, or a reassociation response frame.
 	Claim 14:
 	A method, comprising: 
receiving, by an apparatus, from an access point (AP) a frame comprising a multi- link configuration information element (IE) that indicates one or more enabled links as a subset of one or more supported links; 
selecting, by the apparatus, at least one enabled link of the one or more enabled links; 
communicating, by the apparatus, with the AP over the at least one enabled link; 
receiving, by the apparatus, from the AP another frame comprising another multi- link configuration IE that indicates one or more disabled links among the one or more supported links; and 
transmitting, by the apparatus, to the AP data over at least one of the one or more enabled links that is not among the one or more disabled links.	 
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILL W LIN/Primary Examiner, Art Unit 2412